DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 03/12/2021 the previous rejection of the claims under 35 USC 101 have been withdrawn.
Due to the amendments filed 03/12/2021 the previous rejection of the claims under 35 USC 112 have been withdrawn.
Due to the amendments filed 03/12/2021 the previous rejection of the claims under 35 USC 102 and 103 have been withdrawn. 
Specifically, applicant has amended the claims to include “wherein the spatial patterns in the marker are divided into pixels, each pixel being adapted for encoding four different values of information using combinations of the two different luminescent dopants, and wherein the individual luminescent dopants are randomly distributed in the matrix material, thereby providing a physically unclonable function device encoding a unique digital identifier”.
Applicant’s arguments filed 03/12/2021 have been fully considered and are persuasive. Specifically, applicant argues on page 11 and 12 that Dobrisnky nor Dorier, nor any of the other reference at hand, discloses nor suggests combing the different random spatial distributions of individual luminescent dopants to encode a unique identifier by dividing the spatial patterns into pixels, and aggregating the individual dopants in each pixel to encode four different values from only two different dopants as recited by claim 1.
Although prior art of record does teach the use of randomly distributed matrix material for security tags, the prior art of record fails to teaches “wherein the spatial patterns in the marker are divided into pixels, each pixel being adapted for encoding four different values of information using combinations of the two different luminescent dopants, and wherein the individual luminescent dopants are randomly distributed in the matrix material, thereby providing a physically unclonable function device encoding a unique digital identifier.”
A notice of allowances follows.
Allowable Subject Matter
Claims 1, 2, 4-17, 19, and 21-23 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the spatial patterns in the marker are divided into pixels, each pixel being adapted for encoding four different values of information using combinations of the two different luminescent dopants, and wherein the individual luminescent dopants are randomly distributed in the matrix material, thereby providing a physically unclonable function device encoding a unique digital identifier.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
The remaining claims are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877